DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					
Response to Argument
Applicant’s arguments filed on 11 February 2022, regarding the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are deemed persuasive, thus the rejection is withdrawn.
 	This communication is considered fully responsive to the Amendment filed on 02/11/2022.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reason for allowance:
Hughes et al. (US 2003/0030672 A1) teaches a method for enhancing an application. The application permits a user to enter (or retrieve) for processing and display at least one ordinary expression, such as a stock symbol. The software object is capable of accessing a data source and employs a query generator, a composer, and an interface. The query generator can implement the processes of (a) electronically reading the ordinary expression, and (b) requesting information from the data source based on the ordinary expression. The composer can implement the processes of (a) receiving requested information from the data source in response to the query 
Cragun et al. (US 2010/0063971 A1) teaches a method for managing annotations made for a variety of different type data objects manipulated (e.g., created, edited, and viewed) by a variety of different type applications are provided. The method allows users collaborating on a project to create, view, and edit annotations from within the applications used to manipulate the annotated data objects, which may facilitate and encourage the capturing and sharing of tacit knowledge through annotations. The annotations may be stored separate from the application data they describe, decoupling the tacit knowledge captured in the annotations from the applications used to manipulate the annotated data.
Hughes, Cragun and other prior arts do not singularly or in combination disclose the limitations “sending, via a communication network, a link creation message from a first component of the first application to a data broker executing on a server, wherein the link creation message includes an indication of a portion of the electronic document and wherein the link creation message causes the data broker to send a comment request message to the client computer in response to and upon receipt of the link creation message; in response to sending the link creation message, receiving, via the communication network, a comment request message from the data broker at a second component of a second application executing on the client computer, the second application being distinct from the first application; automatically generating and presenting, by the processor of the client computer, a comment entry interface of the second application in response to and upon receipt of the comment request message”, 
Dependent claims 2-8, 10-14 and 16-20 are allowed based on their dependencies on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451       


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451